Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 06/28/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 13, and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 13: “wherein the group of test clients is configured to individually store respective portions of the testing data in a distributed fault-tolerant manner; and configuring the group of test clients to maintain a distributed data store, which is configured to store the respective portions of the testing data”
Claim 17: “a group of test clients that are separate from the group of storage nodes and that is configured to individually store respective portions of testing data that is generated during a test operation of the service; and configuring, by the device, the group of test clients to maintain a fault-tolerant, distributed database that records testing data generated during execution of a testing procedure”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Meiri et al. (US Patent Application Publication No. US 20190392060 A1) teaches an apparatus in that comprises at least one processing device comprising a processor coupled to a memory. The processing device is configured, in a first phase of a given write operation of a data integrity test process, to associate with each of a plurality of pages of the given write operation at least one additional field having a designated signature, and in a second phase of the given write operation, to modify the signature of the additional field for each of the pages. The processing device is further configured, in a given read operation of the data integrity test process, to determine integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114